Name: Commission Regulation (EC) No 1008/98 of 14 May 1998 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31998R1008Commission Regulation (EC) No 1008/98 of 14 May 1998 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sector Official Journal L 145 , 15/05/1998 P. 0006 - 0007COMMISSION REGULATION (EC) No 1008/98 of 14 May 1998 amending Regulation (EC) No 1371/95 laying down detailed rules for implementing the system of export licences in the egg sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regulation (EC) No 1516/96 (2), and in particular Articles 3(2) and 8(13) thereof,Whereas Commission Regulation (EC) No 1371/95 (3), as last amended by Regulation (EC) No 1157/96 (4), lays down detailed rules for implementing the system of export licences in the egg sector;Whereas Commission Regulation (EEC) No 3665/87 (5), as last amended by Regulation (EC) No 604/98 (6), lays down common detailed rules for the application of the system of export refunds on agricultural products; whereas Article 3 thereof defines the day of export; whereas the text of Regulation (EC) No 1371/95 should be amended to adjust it to that definition;Whereas Articles 4 and 9 of and Annex II to Regulation (EC) No 1371/95 contain errors which should be corrected;Whereas the time limit for notification by Member States to the Commission of applications for 'ex-post` export licences should be the same as for other export licences;Whereas it is necessary to adjust Annex III to Regulation (EC) No 1371/95 to take account of amendments to the differentiated refunds;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1371/95 is hereby amended as follows:1. in Article 4(3)(a), the references to Sections 17 and 18 are replaced by references to Sections 15 and 16;2. in Article 9:(a) in the first subparagraph of paragraph 2:- the reference to Section 22 is replaced by a reference to Section 20,- the phrase 'the date on which they took place` is replaced by 'the date of export within the meaning of Article 3 of Regulation (EEC) No 3665/87`;(b) in the first subparagraph of paragraph 3, the first sentence is replaced by the following:'Member States shall communicate to the Commission, each Friday from 1 p.m., by fax, the number of "ex-post" export licences applied for or the absence of such applications, during the current week.`;(c) in paragraph 4, the second subparagraph is replaced by the following:'This licence accords entitlement to payment of the refund applicable on the day of export within the meaning of Article 3 of Regulation (EEC) No 3665/87.`;3. in Annex II, Part A, 'ECU/100 kg` is replaced by 'ECU/100 kg or 100 pieces`;4. Annex III is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on 1 June 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 49.(2) OJ L 189, 30. 7. 1996, p. 99.(3) OJ L 133, 17. 6. 1995, p. 16.(4) OJ L 153, 27. 6. 1996, p. 19.(5) OJ L 351, 14. 12. 1987, p. 1.(6) OJ L 80, 18. 3. 1998, p. 19.ANNEX 'ANNEX IIIRussiaKuwaitBahrainQatarOmanUnited Arab EmiratesRepublic of YemenHong Kong SARSouth KoreaJapanMalaysiaThailandTaiwanPhilippinesEgypt`